Hosmer, Ch. J.
The award given in evidence, in this case, unless the general proposition can be supported, that the select-men have unlimited discretionary authority to act in all cases for the town, was unquestionably void. Had they authority, by virtue of which they were empowered to submit the claim on the town to arbitrament? It is not pretended, that they had any special powers to this effect ; and as little reason, is there to affirm, that they had any general authority. The expression, that the select-men are empowered “to take care of and order the prudential affairs of the town,” (Stat. p. 649. ed. 1808.) from its general and indefinite nature, might occasion doubt and perplexity, if it stood alone; but it is certain, that is not the sole delegation of power. Many special powers are conferred by the statute on select-men ; and the laws which have been cited, are of this description. For example, they are specially authorized to disburse the money of the town, for the relief of paupers ; (Stat.p. 552.) to assess the inhabitants, and issue a warrant for collection ; (Stat. p. 590.) and to do many other things specially. Now, why are these special powers given, if they have unlimited authority? It is an incontrovertible conclusion, that they have not the general authority contended for ; and of this the delegation of special powers, is an infallible proof. Surely, the legislature would not give particular authority, in certain cases, if the power was included in the grant of an unlimited discretion. That the select-men are not authorized to prosecute suits in the name and behalf of the town, is unquestionable ; (Stat. p. 188.) and yet it is insisted, that they have power co-extensive with absolute discretion, and may virtually pursue the claims of the town before a tribunal of their own appointment. Undoubtedly, this implies a palpable contradiction ; for the authority to submit, includes the power of suing, and more ; that is, of constituting a judiciary for this purpose. The select-men may give relief to town paupers ; but they cannot make a person a pauper, who in fact is not of this description. If, however, their power of submitting to arbitrament exists, they may do this, and more than this, indirectly. They, at pleasure, may admit inhabitants, without the co-operation of the authority, which the statute requires ; (Stat. p. 390.) and subject the town to heavy burdens, and large debts, through the medium of an award. The select-men are the agents of the town, with special authority, conferred by various statutes, and defined by usage. They cannot go beyond their special limits, nor assume power which has not *372been conferred. All the determinations of our courts rest on this principle. The acknowledgment of select-men that a person is a town pauper, is no evidence against the town. Spencer v. Overton, 1 Day, 183. explained 2 Day. 327. Nor can they, by their accord, take away the legal rights of the corporation. Leavenworth v. Kingsbury, 2 Day 323.
The award of the late Ch. J. Swift must be put out of the question ; and then it becomes the sole enquiry, whether McDaniels, by commorancy, obtained a settlement in North-Stonington. Had he the capacity of obtaining a settlement by residence? If he had, from the length and circumstances of his commorancy, undoubtedly he is an inhabitant of the last mentioned town. There is no question, if McDaniels was formerly a legal inhabitant of Preston, that he had the capacity of acquiring a settlement by commorancy, in any other town in the state. From the commencement of the revolutionary war, the year after his emigration from Ireland to this country, until the close of it, he served in the American army for Preston, as one of her quota. By the act of the General Assembly, passed on the 21st day of February, 1781, his services as a soldier made him an inhabitant of Preston. That law enacted, “ That the town to which any soldier in the continental army shall be credited, as part of its quota, shall be liable to, and it shall be the duty of such town to provide for, the support of such soldier’s families, in the same manner, as is by law provided in other cases ; and such soldier shall be considered as a proper inhabitant of such town, to which he is credited as aforesaid.” Of Preston, then, McDaniels was a proper inhabitant. If the plain words of a law were the interpreters of its meaning, one would think, that no room was left for criticism or controversy. Had the law only affirmed, that “ such soldier should be considered as an inhabitant of such town to which he is credited as aforesaid,” there could exist no reasonable doubt, that legal inhabitancy was intended. From a solicitude to exclude all controversy on this subject, the legislature prefixed the emphatical word "proper," to the term " inhabitant," thereby denoting that the persons spoken of, properly and peculiarly belonged to the towns for which they had enlisted.
But the plain meaning of a term resulting from etymology and the universal usage of speech, has been controverted ; and a limitation has been attempted to be put on one of the clearest expressions of which the English language is susceptible. It has been said, that it was only the intention of the legislature *373to render a person an inhabitant, and his family capable of supplies, during the period of his service for the town; but this supposed intention is not merely opposed to the words of the law, the great criterion of intention, but to the nature of the subject matter. Of this restricted inhabitancy there is no example. Once an inhabitant, and the person remains such, until he has acquired a new settlement in a different town. In addition to considerations, which to me appear to be conclusive, one is furnished from the object of the act in question. From the preamble it appears to have been made to settle controversies, by the promulgation of certain plain rules or prescriptions, and to facilitate the completion of the state's quota, for the continental army. Like an explanatory statute, it must be interpreted by an entire regard to the popular meaning of its expressions. Another weighty consideration is derived from the signification of the word proper, appearing from one of the sections of the act. In relation to free negroes and mulattoes, who were enlisted soldiers, certain provisions are made ; and the terms legal and proper are both used synonymously. The legislature then, virtually, has defined the word in question. The law, in its reason and spirit, intended to give a permanent inhabitancy to those, in whatever country they were born, who were fighting the battles of independence; and in the same liberality of mind and glow of feeling, it has been held, that the military service of an enlisted slave, broke the shackles of his servitude, and gave him emancipation.
I entertain no doubt, that McDaniels became an inhabitant of Preston, by his serving in the revolutionary army, as one of their quota ; and that afterwards, by commorancy, he became settled in North-Stonington.
Peters, Brainard and Bristol, Js. were of the same opinion.
New trial to be granted.